In an action to recover damages for injuries sustained by plaintiff’s decedent as a result of the alleged malpractice of defendant hospital, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County, dated October 12, 1973, as, granted plaintiff’s motion for leave to amend the complaint to include a cause of action for wrongful death. Order reversed insofar as appealed from, without costs, and motion for leave to amend the complaint denied without prejudice to renewal upon proper papers which shall include competent medical proof of causal connection between the alleged malpractice and the death of the original plaintiff. Absent proof as above indicated, the granting of leave to serve the proposed amended complaint was an improvident exercise of discretion (Robbins v. Healy, 35 A D 2d 850; Rubin v. Grossman, 34 A D 2d 680). Hopkins, Acting P. J., Shapiro, Cohalan, Christ and Benjamin, JJ., concur.